UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1855


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

LLOYD MALLORY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00880-JFM)


Submitted:   April 18, 2012                   Decided:   May 8, 2012


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Mallory, Appellant Pro Se.     Monika L. Moore, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lloyd Mallory appeals the district court’s garnishment

disposition       order.     In    his     informal     brief,   Mallory         fails   to

raise any issue directly pertaining to the garnishment order.

In fact, Mallory merely argues that this court should grant a

stay     of     the    execution     of     the       garnishment        order    pending

resolution of his direct criminal appeal.                    The court has denied

his motion for stay and issued judgment in his direct criminal

appeal; thus, his request is now moot.                     See 4th Cir. R. 34(b)

(“The Court will limit its review to the issues raised in the

informal brief.”); Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999) (issues not raised in opening brief are

deemed abandoned).          Accordingly, we affirm the district court’s

order.        United States v. Mallory, No. 1:11-cv-00880-JFM (D. Md.

filed    July     20   &   entered    July      21,    2011).       We    further    deny

Mallory’s motion for the appointment of counsel.                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in     the    materials      before    the     court       and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                            2